DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34-41 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on May 9, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on May 9, 2022, is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 17-29, and species (E), SEQ ID NO: 6, in the reply filed on May 9, 2022 is acknowledged.
The claims of the elected Group I and species (E) have been canceled by the amendment filed on May 9, 2022. New claims 34-41 of the amendment filed on May 9, 2022 correspond to the elected invention of Group I and the elected species (E). 

Priority
This application is a divisional application of U.S. non-provisional application no. 15/737,169, filed on December 15, 2017, now U.S. Patent No. 10,844,360, which is filed under 35 U.S.C. 371 as a national stage filing of international application PCT/EP2016/074115, filed on October 7, 2016, which claims foreign priority to Danish applications PA 2015 00618, PA 2015 00615, and PA 2015 00617, all filed on October 7, 2015. A certified copy of each of the foreign priority documents has been filed in the prior-filed 15/737,169 application. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 16, 2020, December 23, 2020, and April 5, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

Specification/Informalities
The specification is objected to as referencing “claims 45-49” at p. 83, line 11 because claims 45-49 are not present in the claim listing filed on May 9, 2022. 

Claim Objections
Claims 34-37 are objected to because of the following informalities:  
Claim 34 is objected to in the recitation of “(a) a polypeptide having at least 85%” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “(a) a polypeptide comprising an amino acid sequence having at least 85%”. 
Claims 35-37 are objected to in the recitation of “The polypeptide of claim 34, having at least” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “The polypeptide of claim 34, wherein the amino acid sequence of the polypeptide has at least”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 34-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 34 (claims 39-41 dependent therefrom) and 35-38 recite the limitation “the mature polypeptide of SEQ ID NO: 6”. There is insufficient antecedent basis for this limitation in the claims. Moreover, it is unclear as to the scope of polypeptides that are intended as being encompassed by the phrase “the mature polypeptide of SEQ ID NO: 6”. According to the specification, “The term ‘mature polypeptide’ means a polypeptide in its final form following translation and any post-translational modifications, such as N-terminal processing, C-terminal truncation, glycosylation, phosphorylation, etc.” (p. 7, lines 28-30). However, it is unclear from the specification’s definition as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. It is suggested that applicant clarify the meaning of the noted phrase. In the interest of compact prosecution, the applicant may consider an amendment to claims 34-38 to replace “mature polypeptide” with “amino acid sequence”. 
Claims 34 (claims 35-41 dependent therefrom) is indefinite in the recitation of “a fragment of the polypeptide of (a) or (b) that has DNase activity” because it is unclear as to whether the phrase “that has DNase activity” is intended to refer to the “fragment” or to “the polypeptide of (a) or (b)”. In the interest of compact prosecution, the applicant may consider an amendment to claim 34 to replace “that has DNase activity” with “wherein the fragment has DNase activity”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 34-41 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an isolated polypeptide having DNase activity and comprising the amino acid sequence of SEQ ID NO: 6, does not reasonably provide enablement for all polypeptides as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors most relevant to the instant rejection are addressed in detail below.
The nature of the invention: The nature of the invention appears to be isolation of a polypeptide having DNase activity and comprising the amino acid sequence of SEQ ID NO: 6 from a Bacillus sp-62490 bacterium (see, e.g., specification at Example 1, pp. 104-105) for use in detergent composition.
The breadth of the claims: Claim 34 (claims 39-41 dependent therefrom) is drawn to an isolated polypeptide having DNase activity, selected from the group consisting of: 
(a) a polypeptide having at least 85% sequence identity to the mature polypeptide of SEQ ID NO: 6; 
(b) a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at one or more positions; and 
(c) a fragment of the polypeptide of (a) or (b) that has DNase activity.
Regarding part (a), as noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. 
Regarding part (b), the amino acid sequence of the variant is unlimited.
Claims 35-37 are drawn to the polypeptide of claim 34, having at least 90%, 95%, and 97% sequence identity, respectively, to the mature polypeptide of SEQ ID NO: 6. As noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6” and the breadth of the polypeptides with DNase activity is entirely unclear. In the interest of advancing prosecution and giving the claims their broadest reasonable interpretation, the amino acid sequence of the isolated polypeptide of claims 35-37 is considered to be unlimited. 
Claim 38 is drawn to the polypeptide of claim 34, which is a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at 1-10 positions. As noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. Also, the phrase “comprising a substitution, deletion, and/or insertion at 1-10 positions” encompasses any number of substitutions, deletions, and/or insertions to the mature polypeptide of SEQ ID NO: 6.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Given that the claims recite limitations encompassing any number of substitutions, deletions, and/or insertions and recite the indefinite phrase “the mature polypeptide of SEQ ID NO: 6”, the amino acid sequence of the claimed or recited polypeptide is interpreted as being unlimited and encompassing any mutants and variants having any amino modification of the “mature polypeptide” of SEQ ID NO: 6.
Regarding the unpredictability of amino acid modification, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor; The existence of working examples: The specification discloses the following working examples of the claimed polypeptide – an isolated polypeptide having DNase activity and comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20. Other than these working examples, the specification fails to disclose any other polypeptides that are useful in accordance with the asserted utility. Moreover, the specification fails to provide direction or guidance for modifying the amino acid sequence of SEQ ID NO: 6 with an expectation of maintaining DNase activity in accordance with the asserted utility. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of modifying the amino acid sequence of a polypeptide were known at the time of the invention, it was not routine in the art to make all polypeptides as broadly encompassed by the claims.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the prior art, and the amount of experimentation required to make all polypeptides as recited in the claims, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 34-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
Claim 34 (claims 9-41 dependent therefrom) is drawn to an isolated polypeptide having DNase activity, selected from the group consisting of: 
(a) a polypeptide having at least 85% sequence identity to the mature polypeptide of SEQ ID NO: 6; 
(b) a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at one or more positions; and 
(c) a fragment of the polypeptide of (a) or (b) that has DNase activity.
Regarding part (a), as noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. 
Regarding part (b), the amino acid sequence of the variant is unlimited.
Claims 35-37 are drawn to the polypeptide of claim 34, having at least 90%, 95%, and 97% sequence identity, respectively, to the mature polypeptide of SEQ ID NO: 6. As noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6” and the breadth of the polypeptides with DNase activity is entirely unclear. In the interest of advancing prosecution and giving the claims their broadest reasonable interpretation, the amino acid sequence of the isolated polypeptide of claims 35-37 is considered to be unlimited. 
Claim 38 is drawn to the polypeptide of claim 34, which is a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at 1-10 positions. As noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. Also, the phrase “comprising a substitution, deletion, and/or insertion at 1-10 positions” encompasses any number of substitutions, deletions, and/or insertions to the mature polypeptide of SEQ ID NO: 6.
The specification discloses an actual reduction to practice of the following representative species of the genus of claimed polypeptides – an isolated polypeptide having DNase activity and comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20. Other than these disclosed species, there are no other drawings or structural formulas disclosed of a polypeptide having DNase activity as encompassed by claims.
Given that the claims recite limitations encompassing any number of substitutions, deletions, and/or insertions and recite the indefinite phrase “the mature polypeptide of SEQ ID NO: 6”, the amino acid sequences of the genus of claimed or recited polypeptides is interpreted as being unlimited and encompassing any mutants and variants having any amino modification of the “mature polypeptide” of SEQ ID NO: 6.
The unpredictable effects of amino acid modification are supported by the prior art of record. For example, the reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
While it is acknowledged that – in addition to the disclosed representative species – additional species of polypeptides having DNase activity are known in the prior art, the specification and prior art fail to describe a widely variant genus of DNases structures with unlimited modifications that can be made to the “mature polypeptide” of SEQ ID NO: 6. In this case, the level of knowledge and skill in the art does not allow one to structurally envisage or recognize the unlimited and widely variant structures of the genus of claimed polypeptides having DNase activity.
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. (WO 2014/087011 A1; cited on the IDS filed on October 16, 2020; hereafter “Gori”). 
Claim 34 is drawn to (in relevant part) an isolated polypeptide having DNase activity, selected from the group consisting of: 
(a) a polypeptide having at least 85% sequence identity to the mature polypeptide of SEQ ID NO: 6; 
(b) a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at one or more positions; and
(c) a fragment of the polypeptide of (a) or (b) that has DNase activity.
Regarding part (a), as noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. In the interest of advancing prosecution and giving the claims their broadest reasonable interpretation, the amino acid sequence of the isolated polypeptide of claim 34, part (a) is considered to be unlimited. 
Regarding part (b), the amino acid sequence of the variant is unlimited.
Claims 35-37 are drawn to the polypeptide of claim 34, having at least 90%, 95%, and 97% sequence identity, respectively, to the mature polypeptide of SEQ ID NO: 6. For reasons set forth above, “the mature polypeptide” of SEQ ID NO: 6 as recited in claims 35-38 is considered to be indefinite and the breadth of the polypeptides encompassed by claims 35-38 is entirely unclear. In the interest of advancing prosecution and giving the claims their broadest reasonable interpretation, the amino acid sequence of the isolated polypeptide of claims 35-38 is considered to be unlimited. 
Claim 38 is drawn to the polypeptide of claim 34, which is a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at 1-10 positions. As noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. Also, the phrase “comprising a substitution, deletion, and/or insertion at 1-10 positions” encompasses any number of substitutions, deletions, and/or insertions to the mature polypeptide of SEQ ID NO: 6. As such, the amino acid sequence of the variant of claim 38 is considered to be unlimited.
Claim 39 is drawn to a detergent composition comprising the polypeptide of claim 34 and a detergent adjunct ingredient.
Claim 41 is drawn to the detergent composition of claim 39, comprising a surfactant.
Regarding claims 34-38, the reference of Gori discloses a Bacillus subtilis DNase (SEQ ID NO: 1 of Gori) (p. 9, lines 4-9). 
Regarding claim 39, Gori discloses a detergent composition comprising the DNase and a laundry additive (p. 12, lines 1-9). A laundry additive is considered to be encompassed by “a detergent adjunct ingredient”.  
Regarding claim 41, Gori discloses the detergent composition may comprise one or more surfactants (p. 12, line 12).   
This anticipates claims 34-39 and 41 as written. 

Claims 34-40 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Genkin et al. (US 2010/0061971 A1; cited on Form PTO-892; hereafter “Genkin”) as evidenced by Petrusso, A. (“Toothpaste”, obtained from Encyclopedia.com on May 17, 2022; cited on Form PTO-892). 
Claim 34 is drawn to (in relevant part) an isolated polypeptide having DNase activity, selected from the group consisting of: 
(a) a polypeptide having at least 85% sequence identity to the mature polypeptide of SEQ ID NO: 6; 
(b) a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at one or more positions; and
(c) a fragment of the polypeptide of (a) or (b) that has DNase activity.
Regarding part (a), as noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. In the interest of advancing prosecution and giving the claims their broadest reasonable interpretation, the amino acid sequence of the isolated polypeptide of claim 34, part (a) is considered to be unlimited. 
Regarding part (b), the amino acid sequence of the variant is unlimited.
Claims 35-37 are drawn to the polypeptide of claim 34, having at least 90%, 95%, and 97% sequence identity, respectively, to the mature polypeptide of SEQ ID NO: 6. For reasons set forth above, “the mature polypeptide” of SEQ ID NO: 6 as recited in claims 35-38 is considered to be indefinite and the breadth of the polypeptides encompassed by claims 35-38 is entirely unclear. In the interest of advancing prosecution and giving the claims their broadest reasonable interpretation, the amino acid sequence of the isolated polypeptide of claims 35-38 is considered to be unlimited. 
Claim 38 is drawn to the polypeptide of claim 34, which is a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at 1-10 positions. As noted above, it is unclear as to the “final form” of SEQ ID NO: 6 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 6”. Also, the phrase “comprising a substitution, deletion, and/or insertion at 1-10 positions” encompasses any number of substitutions, deletions, and/or insertions to the mature polypeptide of SEQ ID NO: 6. As such, the amino acid sequence of the variant of claim 38 is considered to be unlimited.
Claim 39 is drawn to a detergent composition comprising the polypeptide of claim 34 and a detergent adjunct ingredient.
Claim 40 is drawn to the detergent composition of claim 39, which is a toothpaste.
Regarding claims 34-40, the reference of Genkin discloses a medical preparation comprising a DNase, wherein the medical preparation is dosed as a toothpaste (claims 8 and 13). 
Further r--egarding claims 39 and 40, although Genkin does not disclose toothpaste comprises a “detergent adjunct ingredient”, the reference of Petrusso is cited in accordance with MPEP 2131.01.III to show that toothpaste comprises various ingredients (p. 2, middle), any one of which ingredients is considered to be encompassed by a “detergent adjunct ingredient”. 
This anticipates claims 34-40 as written. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: Claims 34-38 are drawn to an isolated polypeptide having DNase activity, selected from the group consisting of: 
(a) a polypeptide having at least 85% sequence identity to the mature polypeptide of SEQ ID NO: 6; 
(b) a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at one or more positions; and 
(c) a fragment of the polypeptide of (a) or (b) that has DNase activity.
According to the applicant’s specification, the DNase of SEQ ID NO: 6 is from a Bacillus sp-62490 bacterium (see, e.g., specification at Example 1, pp. 104-105). Given a broadest reasonable interpretation, the polypeptide of claims 34-38 encompasses a naturally occurring DNase polypeptide. 
Claim 39 is drawn to a detergent composition comprising the polypeptide of claim 34 and a detergent adjunct ingredient.
According to the specification, “the term ‘detergent composition’ refers to compositions that find use in the removal of undesired compounds from items to be cleaned” (specification at p. 5, lines 14 and 15) and the specification describes a “detergent adjunct ingredient” as being an ingredient that is different to the DNase of this invention (p. 5, lines 4 and 5). 
Given the broad definitions of “detergent composition” and “detergent adjunct ingredient”, the detergent composition of claim 39 is considered to encompass a combination of a naturally occurring DNase polypeptide and a naturally occurring “detergent adjunct ingredient”.  
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring DNase polypeptide (claims 34-38) or a naturally occurring composition (claim 38), which are considered to be laws of nature or natural phenomena (a natural product). Accordingly, the polypeptide of claims 34-38 and the detergent composition of claim 39 are each directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite the products of nature, without more and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claim is rejected under section 101 as being directed to non-statutory subject matter. 

Examiner Comment
The prior art of record does not teach or suggest an isolated polypeptide having DNase activity and comprising an amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 6. 

Conclusion
Status of the claims:
Claims 34-41 are pending in the application.
Claims 34-41 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656